DETAILED ACTION
Claims 1-9, 11-17 and 20-23 are presented for examination. Applicant has cancelled claims 10, 18, 19 and added new claims 21-23 in the preliminary amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 11-17 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohno et al. (WO 2016178316 A1) in view of Borkowski et al. (Predicting Cloud Resource Utilization).
Examiner note: According to the specification (paragraph [0014]), the term “container” used in this specification should be expansively construed to cover any unit of software that packages up application code and its dependencies, such as but not limited to system tools, system libraries and settings, so the application can be executed reliably on one or more computing platforms. Therefore, VM meets the requirement to consider as a container.

As to claim 1, Kohno teaches a method comprising:
determining first properties (processor time, memory use, disk capacity and a communication capacity; page 3 and page 5, 4th paragraph) of one or more containers that are deployed over a computer infrastructure provisioned via an infrastructure management service (The VM allocation control virtual execution unit 102 obtains, for example, the number of VMs currently arranged on the VM host and the resource amount of the VM host from the VM allocation information storage unit 108; page 3, 6th paragraph and page 4, 1st paragraph);
th paragraph) of one or more headroom containers, wherein the one or more headroom containers are not deployed over the computer infrastructure (The VM demand prediction unit 103 predicts the number of VMs newly generated during a certain time t in the future form the demand fluctuation statistics; page 3, 3rd paragraph and page 4, 3rd paragraph);
simulating a container orchestrator using the first properties and the second properties to obtain an expected deployment of the one or more containers together with the one or more headroom containers (The VM placement control virtual execution unit activates the VM placement control program stored … of the VM; page 3, 6th paragraph and The VM allocation control virtual execution … it is important to decide which VMs are placed on which VM host; page 4, 3rd – 6th paragraph);
based on the expected deployment, determining whether the computer infrastructure is sufficient for deploying the one or more containers together with the one or more headroom containers (As a result of execution of the VM allocation control program … determination until the computer resource shortage occurs; page 4, 7th-8th paragraph and The computer procurement timing … when the host is additional required; page 5, 9th paragraph).
Kohno does not teach in response to the computer infrastructure being insufficient, issuing a request to the infrastructure management service to allocate additional computer infrastructure.
However, Kohno teaches the system knows when the additional computer infrastructure is required (page 5, 9th paragraph).
Borkowski teaches using machine learning to decide when the cloud-based computational resources, e.g., virtual machines or containers need to be scale up or down. Resource provisioning using predict approach can predict the future behavior of the system and determine the necessary amount of resources for a future period in time. Subsequently, cloud resources are leased based on the predicted resource requirements (page 37, right column, 1st -2nd paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Borkowski to the system of Kohno because both teaching are in the same field of endeavor, and Borkowski teaches to scale up or down computing resources in the cloud as predicted, which would improve the performance of the system and utilize the resources more effectively.

As to claim 2, Kohno teaches wherein the first properties of the one or more containers and the second properties of the one or more headroom containers include one or more of CPU consumption, memory space consumption, or storage space consumption (processor time, memory use, disk capacity and a communication capacity; page 3 and page 5, 4th paragraph).

As to claim 3, Kohno as modified teaches wherein the determining the first properties of the one or more containers is performed subject to a determination of a manner of deploying the one or more containers over the computer infrastructure (The VM demand prediction unit 103 predicts the number of VMs newly generated during a certain time t in the future form the demand fluctuation statistics; page 3, 3rd paragraph and page 4, 3rd paragraph).

As to claim 4, Kohno as modified teaches wherein the determining the second properties of the one or more headroom containers comprises dynamically determining the second properties (page 4, paragraphs 3rd -7th and page 5, 1st - 7th paragraphs).

As to claim 5, Kohno as modified by Borkowski teaches wherein the second properties of the one or more headroom containers are determined by a machine learning engine (see Borkowski : abstract and page 37, right column, 4th paragraph).

As to claim 6, Kohno as modified teaches wherein the second properties of the one or more headroom containers are determined based on historic data (page 4, 11th paragraph).

As to claim 7, Kohno as modified teaches wherein the second properties of the one or more headroom containers are determined based on a prediction for future demand for additional containers (The VM demand prediction unit 103 predicts the number of VMs newly generated during a certain time t in the future form the demand fluctuation statistics; page 3, 3rd paragraph and page 4, 3rd paragraph).

As to claim 8, Kohno as modified teaches wherein the second properties of the one or more headroom containers are determined based on a wake up time of the one or more headroom containers (The VM demand prediction unit 103 predicts the number of VMs newly generated during a certain time t in the future form the demand fluctuation statistics; page 3, 3rd paragraph and page 4, 3rd paragraph).

As to claim 9, Kohno as modified by Borkowski teaches wherein the second properties of the one or more headroom containers are determined based on one or more of a user provided requirement or a user provided indication for cost and availability tradeoff (see Borskowski: see page 38, section 2.3).

As to claim 11, Kohno as modified by Borkowski teaches wherein the computer infrastructure is cloud-based (see Kohno: page 1, private cloud, 3rd paragraph) and (see Borkowski: abstract).

As to claim 12, it is the same as the method claim 1 except this is a computing device claim, and therefore is rejected under the same ground of rejection.

As to claims 13-17, see rejections of claims 2-5 and 7 above, respectively.

As to claim 20, it is the same as the method claim 1 except this is a non-transitory machine readable medium claim, and therefore is rejected under the same ground of rejection.

As to claim 21, Kohno as modified by Borkowski teaches define metadata of the one or more headroom containers to represent one or more metadata properties of one or more different types of potential containers that can be loaded (section 2.2 – 2.4, tasks from client with different resource requirement).

As to claim 22, Kohno as modified by Borkowski teaches determine a proposed deployment plan for the combination of the one or more containers and the one or more headroom containers over the computer infrastructure  (The VM placement control virtual execution unit activates the VM placement control program stored … of the VM; page 3, 6th paragraph and The VM allocation control virtual execution … it is important to decide which VMs are placed on which VM host; page 4, 3rd – 6th paragraph).

As to claim 23, Kohno as modified by Borkowski teaches maintain an indication of an association of the additional computer infrastructure with the one or more headroom containers (it is important to decide which VMs are placed on which VM host; page 4, 3rd – 6th paragraph).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Masuda et al. (US 9,477,503 B2) teaches a resource management server receives VM requirements from a user, and presents a VM satisfying the received requirements to the user. The resource management server analyzes a history of the VM requirements input by the user in the past to estimate a VM expected to be required in the future. When the VMs for deployment which do not have enough the amount of resources, adding the available resources included in the pool management information for those VMs.
Shah et al. (US 10,678,573 B2) teaches a placement simulator is used for testing a placement engine in a virtual machine environment.
Galante et al. (A Survey on Cloud Computing Elasticity) teaches a comprehensive study about the elasticity mechanisms in cloud computing context.
Islam et al. (Empirical prediction models for adaptive resource provisioning in the cloud) teaches a prediction-based resource measurement and provisioning strategies using Neural network and Linear Regression to satisfy upcoming resource demands.
Yadwadkar (Machine Learning for Automatic Resource Management in the Datacenter and the Cloud) teaches methods for automatic resource management mechanisms for the data center and the cloud that enable distributed systems to achieve faster and predictable performance while reducing the cost.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-2:00pm, 4:00pm-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
March 21, 2022